Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 8, 11, 13-14, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Martha et al. (US 20160212231 A1) in view of Lakes et al. (US 20150088980 A1).

Claim 1	Martha teaches a method comprising:
receiving at a server means a first request from a user device, (FIG. 1, ¶0041, website hosting server 12 receiving requests from user computing device 22) the request including a first uniform resource locator (URL), (¶0056, wherein the received request includes a URL for a webpage) and storing the first URL; (FIG. 1 and FIG. 10, ¶0042, activity log server 14 storing the requested URLs; FIG. 3, step 204, ¶0057, storing the URL)
determining, by matching the first URL received in a second request and the stored first URL, that the first request and the second request were sent from the user device; (¶0061, matching the URL from the referral URL and the corresponding stored URL, ¶0062, the matching determines that the requests are from the same session and device)
storing the second URL, (¶0062, storing the URL) so that a third request including the second URL can be matched to the stored second URL. (Examiner notes that “so that a third request…” comprises an intended use statement that does not have patentable weight)
However, Martha does not explicitly teach receiving a second request from the user device, including the first URL and a second URL.
From a related technology, Lakes teaches receiving a second request from the user device, including a first URL and a second URL. (¶0010, wherein a second request includes the a referrer URL, i.e. a first URL and a second URL for the desired webpage)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Martha that utilized referrer information (Martha, ¶0042, referral ID being a webpage URL indicative of the previous web page) to incorporate including a referrer URL within a second request in order to more effectively track user activity.

Claim 2	Martha in view of Lakes teach Claim 1, and further teaches in response to the first request, generating and storing at the server means a session identifier, wherein the storing of the first URL is in association with the session identifier. (Martha, FIG. 3, step 204, ¶0057, storing the URL in association with a session identifier)

Claim 3	Martha in view of Lakes teach Claim 2, and further teaches wherein the first request includes first data, the method further comprising storing the first data in association with the session identifier. (Martha, FIG. 3, step 204, ¶0057, wherein the request may include including a web browser ID, a timestamp ID, a webpage ID, a referral ID, page 

Claim 4	Martha in view of Lakes teach Claim 3, and further teaches wherein the determining comprises associating the second request with the session identifier. (Martha, ¶0062, determining associating a second request with a stored session identifier)

Claim 8	Martha in view of Lakes teach Claim 1, and further teaches receiving a third request from the user device, including the second URL; (Martha, FIG. 1, ¶0041, website hosting server 12 receiving requests from user computing device 22) determining, by matching the second URL received in the third request and the stored second URL, that the second request and the third request were sent from the user device. (Martha, ¶0061, matching the URL from the referral URL and the corresponding stored URL, ¶0062, the matching determines that the requests are from the same session and device; Examiner notes that Martha discloses the method as being applicable to multiple requests)

Claim 11	Martha in view of Lakes teach, and further teaches wherein the first, second and third requests are HTTP or HTTP based requests and the user device has a web browser running thereon, (Martha, ¶0041, wherein the requests are web browser based requests) wherein the second request includes the first URL in a referrer field thereof and the second URL in a destination field thereof, (Martha, ¶0007, wherein the request includes a referral URL and a destination, i.e. webpage URL in respective fields) and wherein the third request includes the second URL in a referrer field thereof. (Martha, ¶0007, wherein the request includes a referral URL and a destination, i.e. webpage URL in respective fields)

Claim 13	Martha in view of Lakes teaches Claim 1, and further teaches wherein the first and second URLs correspond to webpages, (Martha, ¶0056, the requests include URLs for webpages) the method further comprising, in response to the receiving of the first request, sending first webpage data requested in the first request, including the second URL, to the user device, (Lakes, ¶0010, wherein a second request includes the a referrer URL, i.e. a first URL and a second URL for the desired webpage) wherein the second request is received in response to operation of the user device to select the second URL. (Lakes, ¶0010, wherein the response for the second URL would be received in response to its selection)

Claim 14	Martha in view of Lakes teaches Claim 1, and further teaches further comprising, in response to the receiving of the second request, sending second webpage data requested in the second request, including the third URL, to the user device, (Lakes, ¶0010, wherein a second request includes the a referrer URL, i.e. a first URL and a second URL for the desired webpage) wherein the third request is received in response to operation of the user device to select the third URL. (Lakes, ¶0010, wherein the response for the second URL would be received in response to its selection)

Claims 22 and 24 are taught by Martha in view of Lakes as described for Claim 1. 

2.	Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Martha et al. (US 20160212231 A1) in view of Lakes et al. (US 20150088980 A1) and in further view of Calvert et al. (US 20060277596 A1).

Claim 6	Martha in view of Lakes teach Claim 1, but does not explicitly teach in response to receiving the second request, determining that the session identifier cannot be located in the second request, and then performing the determining, by matching the first URL received in the second request and the stored first URL, that the first request and the second request were sent from the user device.
From a related technology, Calvert teaches in response to receiving a request, determining that the session identifier cannot be located in the request, (FIG. 3A, step 302, ¶0056, determining that a request does not include a session cookie) and then performing the determining, by matching the first URL received in the second request and the stored first URL, that the request and a second request were sent from a user device, (¶0058, re-authenticating the session, i.e. determining that requests were sent from the user device; ¶0035, Examiner notes the requests would include matching URLs, e.g. “ibm.com”) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Martha to incorporate the techniques for session identifier-less session re-authorization taught by Calvert in order to better maintain users sessions in trouble cases, for example in some fail over event. (Calvert, ¶0005)

Claim 9	Martha in view of Lakes teach Claim 1, but does not explicitly teach in response to receiving the third request, determining that the session identifier cannot be located in the third request, and then performing the determining, by matching the first URL received in the second request and the stored first URL, that the first request and the second request were sent from the user device. 
From a related technology, Calvert teaches in response to receiving a request, determining that the session identifier cannot be located in the request, (FIG. 3A, step 302, ¶0056, determining that a request does not include a session cookie) and then performing the determining, by matching the first URL received in the second request and the stored first URL, that the request and a second request were sent from a user device, (¶0058, re-authenticating the session, i.e. determining that requests were sent from the user device; ¶0035, Examiner notes the requests would include matching URLs, e.g. “ibm.com”) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Martha to incorporate the techniques for session identifier-less session re-authorization taught by Calvert in order to better maintain users sessions in trouble cases, for example in some fail over event. (Calvert, ¶0005)

3.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Martha et al. (US 20160212231 A1) in view of Lakes et al. (US 20150088980 A1) and in further view of Morimoto (US 7962603 B1).

Claim 7	Martha in view of Lakes teach Claim 1, and further teaches wherein the first and second requests each have associated therewith a set of data points, (Martha, FIG. 10, ¶0042, and FIG. 11, ¶0043, wherein requests are associated with data points) further comprising:
further to receiving the first request, determining and storing, by the server means, the set of data points of the first request and second request. (Martha, FIG. 10, ¶0042, and FIG. 11, ¶0043, wherein these data points are determined and stored)
However, Martha does not explicitly teach comparing the data points of the second request against stored sets of data points deriving from a plurality of requests received at the server means from a plurality of user devices, wherein the received requests include the first request, determining that the data points of the second request match to the stored data points of at least two of the plurality of received requests, the at least two received requests including the first request, wherein the determining, by matching the first URL received in the second request and the stored first URL, includes scanning stored first URLs associated with the at least two requests to identify the first URL.
comparing data points of a second request against stored sets of data points deriving from a plurality of requests received at the server means from a plurality of user devices, wherein the received requests include a first request, (Col. 8, Lines 42-57, records, i.e. data points of requests received from a plurality of user devices, Col. 9, Lines 1-12, comparing the records) 
determining that the data points of the second request match to the stored data points of at least two of the plurality of received requests, the at least two received requests including the first request, (Col. 9, Lines 1-12, determining there are matchings records, wherein the two requests are the received request and the matching request) wherein the determining, by matching the first URL received in the second request and the stored first URL, includes scanning stored first URLs associated with the at least two requests to identify the first URL. (Col. 9, Lines 1-12, wherein determining matching records comprises scanning, i.e. reading from memory the previous records)
It would be obvious to one of ordinary skill in the art to further modify the teachings of Martha in view of Lakes to further incorporate a method of identifying users across multiple requests as described in Morimoto in order to better identify users of a website (Morimoto, Col. 2, Lines 31-39)

4.	Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Martha et al. (US 20160212231 A1) in view of Lakes et al. (US 20150088980 A1) and in further view of Sheleheda et al. (US 20110191664 A1)

Claim 15	Martha in view of Lakes teach Claim 1, but does not explicitly teach wherein the first request is sent from the user device in response to the user operating the user device to cause a webpage request for a webpage corresponding to the first URL to be sent to a further server means, wherein the first request is a first tracking request;
wherein the second request is sent from the user device in response to a user operating the user device to cause a webpage request for a webpage corresponding to the second URL to be sent to the further server means, wherein the second request is a second tracking request.
From a related technology, Sheleheda teaches wherein a first request is sent from the user device, wherein the first request is a first tracking request, (¶0057-¶0059, sending a first tracking request) in response to the user operating the user device to cause a webpage request for a webpage corresponding to a first URL to be sent to a further server means; (¶0057-¶0059, wherein the tracking request is in response to URL browsing, ¶0020, the tracking request being in response to a user visiting the page)
wherein a second request is sent from the user device in response to a user operating the user device to cause a webpage request for a webpage corresponding to a second URL to be sent to the further server means, wherein the second request is a second tracking request. (¶0057-¶0059, wherein Sheleheda discloses a method for a plurality of such tracking request to be sent and received)
It would be obvious to one of ordinary skill in the art to modify the teachings of Martha to further incorporate the tracking requests implemented within Sheleheda in order to more effectively utilizing tracking technology to identify users. (Sheleheda, ¶0004)

Claim 16	Martha in view of Lakes teach and Sheleheda teaches Claim 15, and further teaches after receiving the first tracking request and storing the first URL, and before receiving the second tracking request, (Examiner notes that the subsequent steps described in Claim 16 do not relate to the second request, receiving/determining in relation to the a further tracking request would be obvious to occur in any order subsequent to the first receiving a further tracking request deriving from a predetermined event or interaction relating to a web browser running on the user device, (Sheleheda, ¶0048, wherein a tracking request is sent in the event of a user browsing a web page) wherein the further tracking request is not sent in response to the user operating the user device to cause a webpage request to be sent to the further server means, (Sheleheda, ¶0048, wherein the browsing, not the requesting of the webpage causes the tracking request) wherein the further tracking request includes the first URL; (Sheleheda, ¶0057-¶0059, wherein the tracking request includes the browsed URL)
determining, by matching the first URL received in the further tracking request and the stored first URL, that the first tracking request and the further tracking request were sent from the user device. (Martha, ¶0061, matching the URL from the referral URL and the corresponding stored URL, ¶0062, the matching determines that the requests are from the same session and device)

Claim 17	Martha in view of Lakes teach and Sheleheda teaches Claim 15, and further teaches wherein the third request is sent from the user device in response to a user operating the user device to cause a webpage request for a webpage corresponding to the third URL to be sent to the further server means, wherein the third request is a third tracking request. (¶0057-¶0059, wherein Sheleheda discloses a method for a plurality of such tracking request to be sent and received)

Claim 18	Martha in view of Lakes teach and Sheleheda teaches Claim 15, and further teaches   wherein the third request is a yet further tracking request, the yet further tracking request deriving from a predetermined event or interaction relating to a web browser running on the user device, (Sheleheda, ¶0048, wherein a tracking request is sent in the event of a user browsing a web page) wherein the yet further tracking request is not sent in response to the user operating the user device to cause a webpage request to be sent to the further server means, (Sheleheda, ¶0048, wherein the browsing, not the requesting of the webpage causes the tracking request) wherein the yet further tracking request includes the second URL; (Sheleheda, ¶0057-¶0059, wherein the tracking request includes the browsed URL)
determining, by matching the second URL received in the yet further tracking request and the stored second URL, that the second tracking request and the yet further tracking request were sent from the user device. (Martha, ¶0061, matching the URL from the referral URL and the corresponding stored URL, ¶0062, the matching determines that the requests are from the same session and device)

5.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Martha et al. (US 20160212231 A1) in view of Lakes et al. (US 20150088980 A1) and Sheleheda et al. (US 20110191664 A1) in further view of Calvert et al. (US 20060277596 A1).

Claim 19	Martha in view of Lakes teach and Sheleheda teaches Claim 16, does not explicitly teach 
in response to receiving the further tracking request, determining that a session identifier cannot be located in the further tracking request and then performing the determining, by matching the first URL received in the second request and the stored first URL, that the first request and the second request were sent from the user device.
From a related technology, Calvert teaches in response to receiving a request, determining that the session identifier cannot be located in the request, (FIG. 3A, step 302, ¶0056, determining that a request does not include a session cookie) and then performing the determining, by matching the first URL received in the second request and the stored first URL, that the request and a second request were sent from a user device, (¶0058, re-authenticating the session, i.e. determining that requests were sent from the user device; ¶0035, Examiner notes the requests would include matching URLs, e.g. “ibm.com”) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Martha to incorporate the techniques for session identifier-less session re-authorization taught by Calvert in order to better maintain users sessions in trouble cases, for example in some fail over event. (Calvert, ¶0005)

6.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Martha et al. (US 20160212231 A1) in view of Lakes et al. (US 20150088980 A1) and Sheleheda et al. (US 20110191664 A1) in further view of Morimoto (US 7962603 B1).

Claim 20	Martha in view of Lakes teach and Sheleheda teaches Claim 15,  wherein the further tracking request includes a set of data points, (Martha, FIG. 10, ¶0042, and FIG. 11, ¶0043, wherein requests are associated with data points) further comprising:
However, Martha in view of Lakes teach and Sheleheda does not explicitly teach further to the receiving of the further tracking request, comparing the data points of the further tracking request against the stored sets of data points deriving from a plurality of requests received at the server means from a plurality of user devices, wherein the received requests include the first tracking request,
determining that the data points of the further tracking request match to the stored data points of at least two of the plurality of received tracking requests, the at least two received tracking requests including the first tracking request, 
wherein the determining, by matching the first URL received in the first tracking request and the stored first URL, includes scanning stored URLs associated with the at least two requests to identify the first URL.
comparing data points of a second request against stored sets of data points deriving from a plurality of requests received at the server means from a plurality of user devices, wherein the received requests include a first request, (Col. 8, Lines 42-57, records, i.e. data points of requests received from a plurality of user devices, Col. 9, Lines 1-12, comparing the records) 
determining that the data points of the second request match to the stored data points of at least two of the plurality of received requests, the at least two received requests including the first request, (Col. 9, Lines 1-12, determining there are matchings records, wherein the two requests are the received request and the matching request) wherein the determining, by matching the first URL received in the second request and the stored first URL, includes scanning stored first URLs associated with the at least two requests to identify the first URL. (Col. 9, Lines 1-12, wherein determining matching records comprises scanning, i.e. reading from memory the previous records)
It would be obvious to one of ordinary skill in the art to further modify the teachings of Martha in view of Lakes to further incorporate a method of identifying users across multiple requests as described in Morimoto in order to better identify users of a website (Morimoto, Col. 2, Lines 31-39)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584.  The examiner can normally be reached on M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                    

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442